                 Case 1:19-cr-00123-NRB Document 67
                                                 66 Filed 08/24/20
                                                          08/21/20 Page 1 of 1




       RUHNKE & BARRETT
                                                            47 PARK STREET               29 BROADWAY
                                                            MONTCLAIR, N.J. 07042        SUITE 1412
                                                            973-744-1000                 NEW YORK, N.Y. 10006
       ATTORNEYS AT LAW                                     973-746-1490 (FAX)           212-608-7949


        DAVID A. RUHNKE davidruhnke@ruhnkeandbarrett.com JEAN D. BARRETT jeanbarrett@ruhnkeandbarrett.com


                                         REPLY TO MONTCLAIR OFFICE


                                              August 21, 2020

                             LETTER-MOTION, ON CONSENT,
                     FOR BRIEF CONTINUANCE OF CONFERENCE DATE

     Filed via ECF
     Hon. Naomi Reice Buchwald, Senior U.S.D.J.
     Moynihan United States Courthouse
     500 Pearl Street
     New York, N.Y. 10007

                Re: United States v. Carlos Estevez-Gonzalez, 19-cr-00123 (NRB)

     Dear Judge Buchwald:

           I write, respectfully, with the consent of the United States, to seek an
     approximately 40-day continuance of the presently-scheduled September 1, 2020
     status conference. I am specifically requesting that the Court re-set the conference for
     a convenient date and time during the first week of October. I will consent to the
     exclusion of time pursuant to the Speedy Trial Act. The Government consents to this
     request.

           In support of this request, I note that the Court only recently (August 3)
     substituted me into this case and I am still early in the process of acquiring and
     reviewing discovery and the prior history of this litigation. The pandemic-related shut-
     down of MCC has made it impossible for me to meet with my new client, although we
     have had one telephone call. Thus, additional time is needed for me to participate
     meaningfully in any status conference.

         Your Honor’s time and attention to this matter are appreciated.
Request granted. The status
conference is adjourned to             Respectfully yours,
October 14, 2020 at 10:30 a.m.         /s/ David A. Ruhnke
Speedy trial time is excluded          David A. Ruhnke
through that date. 18 U.S.C. §
3161(h)(7)(A).
SO ORDERED.


                         Dated:      August 24, 2020
